WALKER, P. J.
The ruling on the defendant’s motion to quash the indictment cannot be reviewed, as the record does not set out the motion or otherwise disclose the grounds of it. — McQueen v. State, 138 Ala. 63, 65 South. 39; Lacey v. State, 154 Ala. 65, 45 South. 680.
The court was not in error in overruling the motion in arrest of judgment. That motion undertook to present objections to the indictment on grounds going to the formation of the grand jury which found it. This is permitted to be done only by plea in abatement. — Section 23, Jury Law (Acts Special Session 1909, p. 315) ; Thornton v. State, 4 Ala. App. 205, 59 South. 234.
Affirmed.